16-1289
     Prashad v. City of Hartford

                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 16th day of February, two thousand seventeen.
 4
 5   PRESENT:
 6              PIERRE N. LEVAL,
 7              GUIDO CALABRESI,
 8              SUSAN L. CARNEY,
 9                          Circuit Judges.
10   _________________________________________
11
12   HERMAN PRASHAD,
13             Plaintiff-Appellant,
14
15                                 v.                                   No. 16-1289
16
17   CITY OF HARTFORD,
18               Defendant-Appellee.
19   _________________________________________
20
21   FOR PLAINTIFF-APPELLANT:                            JOHN R. WILLIAMS, New Haven, CT.
22
23   FOR DEFENDANT-APPELLEE:                             MELINDA B. KAUFMANN, Pullman &
24                                                       Comley, LLC, Hartford, CT.
25
26             Appeal from a judgment of the United States District Court for the District of
27   Connecticut (Covello, J.).
 1          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 2   ADJUDGED, AND DECREED that the judgment of the District Court entered April 18,
 3   2016, is AFFIRMED.
 4          Plaintiff-appellant Herman Prashad alleges that between 2011 and 2013, he suffered
 5   workplace harassment on the basis of his ancestry and national origin while employed as a
 6   certified science teacher in the Hartford public school system. He complained about the
 7   harassment and was ultimately terminated from his teaching position on December 20, 2013.
 8   Proceeding pro se, Prashad filed a lawsuit in Connecticut Superior Court against defendant
 9   “Hartford Public Schools/City of Hartford” (“the City”), alleging that the City discriminated
10   and retaliated against him. The case was removed to federal court, and Prashad retained
11   counsel. Summary judgment was entered in the City’s favor on April 18, 2016. We assume
12   the parties’ familiarity with the underlying facts and the procedural history of the case, to
13   which we refer only as necessary to explain our decision to affirm.
14          Prashad’s sole argument on appeal is that the District Court lacked subject-matter
15   jurisdiction over his case.1 He argues that, because his complaint, brought in state court,
16   explicitly cited a Connecticut statute and never mentioned federal antidiscrimination law, it
17   did not present a federal question and did not come within the jurisdiction of the federal
18   courts over federal questions under 28 U.S.C. § 1331.
19          We reject Prashad’s jurisdictional argument. His complaint was ambiguous as to the
20   law invoked, notwithstanding its reference to a Connecticut statute, and it recited facts
21   sufficient to support a claim under federal antidiscrimination laws. Prashad never objected to
22   federal jurisdiction until this appeal. Even when counselled, he never told the District Court
23   that it was his intention to plead only a state claim, nor did he ever move for remand to the
24   state court. What is more, he repeatedly argued to the District Court that he should prevail
25   under the pertinent federal statute. Prashad is correct that the parties may not, by mere
26   consent, create federal jurisdiction where it is otherwise lacking. But his complaint was
27   ambiguous as to the source of law, and his conduct in the District Court constituted

            1
               During oral argument, Prashad expressly abandoned any challenge to the merits of the
     District Court’s grant of summary judgment. We therefore have no occasion to address whether the
     District Court’s reasons for granting summary judgment were sound.
                                                      2
1   acquiescence in resolving that ambiguity in favor of federal jurisdiction. See Vitarroz Corp. v.
2   Borden, Inc., 644 F.2d 960, 964-65 (2d Cir. 1981).
3          The District Court therefore properly exercised jurisdiction over the case.
4                                                 ***
5          Accordingly, we AFFIRM the judgment of the District Court.
6
7                                                        FOR THE COURT:
8                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                    3